MEMORANDUM **
Margarita Calderon-Morales, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We review the denial of a motion to reopen for abuse of discretion, see Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Calderon-Morales’s motion to reopen as untimely because she did not file the motion within ninety days of the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and because the motion failed to comply with the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), see Azanor, 364 F.3d at 1022 (noting that failure to comply with Lozada is significant where the facts underlying petitioner’s claim were not plain on the face of the record).
We deny Calderon-Morales’s motion to remand, which merely restates arguments she raised in her untimely motion to reopen. See 8 C.F.R. § 1003.2(c)(2)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.